 



Exhibit 10.2
WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
made and entered into as of November 14, 2007 (the “Effective Date”) among
SUPERIOR OFFSHORE INTERNATIONAL, INC., a Delaware corporation as successor by
merger to Superior Offshore International, L.L.C. (“Borrower”) and JPMORGAN
CHASE BANK, N.A., for itself, as Lender and as Administrative Agent for the
Lenders (in such capacity, the “Agent”).
     WHEREAS, Borrower, Agent and Lenders are parties to that certain Credit
Agreement, dated as of February 27, 2007, as amended by that certain First
Amendment to Credit Agreement, dated June 18, 2007 (“First Amendment”), as
further amended by that certain Second Amendment to Credit Agreement dated as of
August 14, 2007 (the “Second Amendment”), as further amended by that certain
Third Amendment to Credit Agreement dated as of August 24, 2007 (the “Third
Amendment”) (as further amended, restated or modified from time to time, the
“Credit Agreement”);
     WHEREAS, Borrower entered into a Merger Agreement, dated as of October 18,
2007, among Superior Offshore International, Inc., OFI Acquisition LLC, Ocean
Flow International, L.L.C., a Texas limited liability company (“New Subsidiary”)
and Karl Winter (the true and correct copy of such merger agreement is attached
hereto as Exhibit A, the “Merger Agreement”), whereby Borrower has agreed to
acquire New Subsidiary through a merger where the New Subsidiary will be the
surviving merger party (the “Oceanflow Acquisition”) pursuant to the Merger
Agreement and upon effectiveness thereof New Subsidiary shall promptly enter
into a Joinder Agreement among Agent, Borrower and New Subsidiary whereby New
Subsidiary will join the Credit Agreement and the other Loan Documents as a
guarantor, grantor and obligor (as applicable) as set forth therein;
     WHEREAS, Borrower has delivered a compliance certificate of its financial
officer pursuant to Section 5.01(d) of the Credit Agreement certifying that
certain Defaults have occurred (the “Certificate of Default”) as of the fiscal
quarter ending September 2007, as more specifically set forth therein (such
defaults, together with any defaults under Article VII(g) as a result of
defaults existing under the Term Loan Agreement to the extent waived on or
before the date hereof, the “Existing Defaults”) and requested that the Agent
and Lenders consent pursuant to Section 9.02 of the Credit Agreement to a waiver
thereof. Specifically, the Borrower has requested that the Lender consent to
waive compliance with (A) Section 6.16 of the Credit Agreement, which requires
that Borrower not have expenditures in excess of a maximum amount each fiscal
year and (B) Section 6.17 of the Credit Agreement, which requires that Borrower
maintain a certain minimum Fixed Charge Coverage Ratio and a certain maximum
Consolidated Leverage Ratio as of such date;
     WHEREAS, Borrower, Agent and Lenders desire to amend the Credit Agreement
to allow and provide for such matters contained herein, all as hereinafter set
forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
     Section 1.01 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendments
     Section 2.01 Amendment to Article V. Effective as of the Effective Date,
Article V is hereby amended by adding a new section at the end thereof by adding
the following covenant:
     “Landlord Waiver. Upon the consummation of transactions contemplated in
that certain Merger Agreement (the “Oceanflow Merger Agreement”), dated as of
October 18, 2007, among Superior Offshore International, Inc., OFI Acquisition
LLC, Ocean Flow International, L.L.C. and Karl Winter, (a) Borrower shall use
its commercially reasonable efforts to provide Agent a duly, validly and fully
executed landlord waiver, in favor of Agent and Lenders, for each of the real
estate leaseholds it acquires as a consequence of the Oceanflow Merger Agreement
(such leaseholds, the “Oceanflow Leaseholds”) and (b) Agent may exercise its
right to impose a reserve on the Borrowing Base equal to three (3) months rent
for the Oceanflow Leaseholds not subject to duly, validly and fully executed
landlord waivers in favor of Agent and Lenders; provided, that, the parties
hereto hereby agree that such reserves for each Oceanflow Leasehold shall be
removed upon delivery to Agent of a duly, validly and fully executed landlord
waiver in favor of Agent and Lenders for such Oceanflow Leasehold.”
     Section 2.02 Amendment to Section 6.16. Effective as of the Effective Date,
Section 6.16 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “‘SECTION 6.16. Capital Expenditures.’ No Loan Party will, nor will it
permit any domestic Subsidiary to, commencing with fiscal year 2007 and for each
fiscal year thereafter, make or commit to make any Capital Expenditure, except
Capital Expenditures of the Borrower and its domestic Subsidiaries in the
ordinary course of business not exceeding in the aggregate $75,000,000 for the
fiscal year 2007 and $40,000,000 each fiscal year thereafter, in each case,
exclusive of (i) any Net Proceeds of any Asset Sale or Recovery Event applied in
accordance with Section 2.11(c) to acquire, replace, or repair assets and
(ii) all Capital Expenditures attributable to the Superior Achiever and related
equipment to the extent purchased or refinanced with proceeds of Indebtedness
permitted under Section 6.01(l) hereof or under the Term Loan Agreement.”
     Section 2.03 Amendment to Section 6.17. Effective as of the Effective Date,
Section 6.17 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

2



--------------------------------------------------------------------------------



 



“(a) “Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, determined for any period of four consecutive fiscal quarters to
be less than 1.2 to 1.0 as of the end of each fiscal quarter; provided, however,
notwithstanding anything to the contrary in the foregoing, that the Fixed Charge
Coverage Ratio for the fiscal quarter ending on (i) December 2007, the
calculation of such Fixed Charge Coverage Ratio shall be for the fiscal quarter
beginning October 1, 2007, (ii) March 2008, the calculation of such Fixed Charge
Coverage Ratio shall be for the two (2) immediately preceding fiscal quarters
ending as of such date and (iii) June 2008, the calculation of such Fixed Charge
Coverage Ratio shall be for the three (3) immediately preceding fiscal quarters
ending as of such date.
     (b) Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio as of the last day of any period of four (4)
consecutive fiscal quarters to exceed 2.75 to 1.0; provided, however,
notwithstanding anything to the contrary in the foregoing, the Borrower will not
permit the Consolidated Leverage Ratio as of the last day of the period of four
(4) consecutive fiscal quarters ending on March 31, 2008 to exceed 3.0 to 1.0.”
     Section 2.04 Amendment to Article VII. Effective as of the Effective Date,
Article VII is hereby amended by adding a new subsection at the end thereof in
alphabetical order that reads as follows:
“(r) on or before December 31, 2007, the Borrower shall fail to have a
Consolidated Leverage Ratio Covenant in the Term Loan Agreement, as may be
amended from time to time (or any replacement agreement thereof) with levels for
corresponding periods that are no more onerous than those set forth herein.”
ARTICLE III
Conditions Precedent
     Section 3.01 Conditions. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent (such date on which such
conditions are satisfied being the “Effective Date”), unless specifically waived
by Agent and Lenders.
     (a) Agent shall have received all of the following documents, each document
(unless otherwise indicated) being dated the date hereof, duly authorized,
executed and delivered by the parties thereto, and in form and substance
reasonably satisfactory to Agent and Lenders:
     (i) this Amendment; and

3



--------------------------------------------------------------------------------



 



     (ii) such additional documents, instruments and information as Agent or
Lenders or their legal counsel may reasonably request.
     (b) Agent shall have received in a fee for the benefit of the Lenders in
the amount of $100,000.00 which shall be fully earned, nonrefundable and payable
on or prior to the Effective Date;
     (c) The representations and warranties contained in the Credit Agreement
and/or in the other Loan Documents in each case, as Modified hereby (herein
defined) and as contained herein shall be true and correct as of the Effective
Date as if made on such date, except to the extent such representations and
warranties (i) relate to any matter with respect to which written notice has
been given to Agent and/or Lenders by Loan Parties pursuant to and in accordance
with the Credit Agreement or (ii) which by their terms expressly speak as of an
earlier date;
     (d) After giving effect to the waiver contained herein, no Default or Event
of Default shall have occurred and be continuing; and
     (e) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent, Lenders and
their legal counsel.
     Section 3.02 The term “Modified” as used herein shall mean and include
expressly amended or modified, as the case may be, and shall include correlative
meanings thereof; provided however, for the avoidance of doubt, the term
“Modified” shall not include any waivers that are subsequently terminated and of
no longer of any force and effect pursuant to the terms hereof.
ARTICLE IV
Ratifications, Representations, Warranties and Limited Waiver
     Section 4.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as Modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are each ratified
and confirmed and shall continue in full force and effect. Additionally,
Borrower hereby ratifies and confirms its agreements under the Credit Agreement
and the other Loan Documents, in each case as Modified hereby, as of each of the
date hereof, the Effective Date. Borrower hereby agrees that all Liens and
security interests securing payment of the Obligations are hereby collectively
renewed, ratified and brought forward as security for the payment and
performance of the Obligations, as the same may have been Modified by this
Amendment and the documents executed in connection herewith, in each case as of
each of the Effective Date.

4



--------------------------------------------------------------------------------



 



     Section 4.02 Representations and Warranties. Borrower hereby represents and
warrants to Agent and Lenders as of the date hereof and the Effective Date that
(i) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of the Borrower and
will not violate the certificate/articles of incorporation or other analogous
formation documents of the Borrower (ii) the representations and warranties
contained in the Credit Agreement, and any other Loan Document, in each case as
Modified hereby, are true and correct on and as of the date hereof and as of the
Effective Date as though made on and as of such date, except to the extent any
such representations and warranties (A) relate to any matter with respect to
which written notice has been provided by the Borrower pursuant to and in
accordance with the Credit Agreement or (B) which by their terms expressly speak
as of an earlier date, (iii) no Default or Event of Default has occurred and is
continuing under the Credit Agreement or the Loan Documents, each as Modified
hereby, (iv) Borrower has not amended its certificate/articles of incorporation
or other analogous formation document or bylaws or other analogous charter or
organizational documents after April 18, 2007.
     Section 4.03 Limited Waiver and Consent. Subject to the satisfaction of the
conditions precedent contained herein, as of the Effective Date Agent and
Lenders hereby agree (a) not to declare or enforce an Event of Default under the
Credit Agreement as a consequence of the Existing Defaults, and waive the right
to do so and also waive the occurrence thereof as a consequence of the Existing
Defaults for all purposes (including, without limitation, the imposition of a
default rate of interest), in each case, with respect to the facts outlined in
the Certificate of Default and (b) consents to the Oceanflow Acquisition in
accordance with the Merger Agreement (subject to the repricing of the exchange
ratio for stock thereunder). Except as set forth in the preceding sentence in
this Section, nothing contained herein shall be construed as a waiver by Agent
or Borrower of any covenant or provision of the Credit Agreement, Security
Agreement, the other Loan Documents, or of any other contract or instrument
between Borrower and Agent, and the failure of Agent at any time or times
hereafter to require strict performance by the Borrower of any provision thereof
shall not waive, affect or diminish any right Agent has to thereafter demand
strict compliance therewith. Agent hereby reserves all rights granted under the
Credit Agreement, Security Agreement, other Loan Documents, and any other
contract or instrument between the Borrower and Agent.
ARTICLE V
Miscellaneous
     Section 5.01 Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, in each
case, as Modified hereby, and no investigation by Agent or any Lender or any
closing shall affect the representations and warranties or the right of Agent or
Lenders to rely upon them.

5



--------------------------------------------------------------------------------



 



     Section 5.02 Reference to Credit Agreement; Obligations. Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement or
any other Loan Documents shall mean a reference to the Credit Agreement or such
other Loan Document, in each case as Modified hereby. Borrower acknowledges and
agrees that its obligations under this Amendment and the Credit Agreement, as
amended hereby, constitute “Obligations” as defined in the Credit Agreement and
as used in the Loan Documents.
     Section 5.03 Expenses. As provided in the Credit Agreement, Borrower agrees
to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the
reasonable costs and fees of Agent’s legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement or any other Loan Document, in each case
as Modified hereby.
     Section 5.04 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. Furthermore,
in lieu of each such invalid or unenforceable provision there shall be added
automatically as a part of this Amendment a valid and enforceable provision that
comes closest to expressing the intention of such invalid unenforceable
provision.
     Section 5.05 APPLICABLE LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     Section 5.06 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Agent, Lenders, the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender.
     Section 5.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     Section 5.08 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

6



--------------------------------------------------------------------------------



 



     Section 5.09 Release. BORROWER ACKNOWLEDGES THAT, BASED ON THE FACTS AND
CIRCUMSTANCES KNOWN TO BORROWER AS OF THE DATE HEREOF, IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER RESULTING FROM THE CREDIT AGREEMENT, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS. BORROWER HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT AND LENDER, THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, IN EACH CASE, TO THE EXTENT (A) KNOWN,
ANTICIPATED OR SUSPECTED BY BORROWER AS OF THE DATE HEREOF AND (B) RESULTING
FROM THE CREDIT AGREEMENT, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, WHETHER
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW
HAVE AGAINST AGENT AND ANY LENDER, THEIR PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOANS, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AMENDMENT.
     Section 5.10 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed on the Effective Date.

              BORROWER:
 
            SUPERIOR OFFSHORE INTERNATIONAL, INC.
 
       
 
  By:   /s/ Roger D. Burks
 
       
 
  Name:   Roger D. Burks
 
  Title:   Executive Vice President, Chief Financial and Administrative Officer

 



--------------------------------------------------------------------------------



 



              AGENT:
 
            JPMORGAN CHASE BANK, N.A.     Individually, as Administrative Agent
and Lender
 
       
 
  By:   /s/ Christy West
 
       
 
  Name:   Christy West
 
  Title:   Vice President
 
        Acknowledged by:   JPMORGAN CHASE BANK, N.A. (Global Trade Services)
 
       
 
  By:   /s/ Randall Brascom
 
       
 
  Name:   Randall Brascom
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE
FOURTH AMENDMENT TO CREDIT AGREEMENT

 